NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                     APR 10 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-10327

               Plaintiff - Appellee,              D.C. No. 2:10-cr-01090-JAT

    v.
                                                  MEMORANDUM*
 JUAN NAZAHUA-RAMIREZ, a.k.a. Juan
 Ramirez,

               Defendant - Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                   Howard D. McKibben, District Judge, Presiding**

                               Submitted April 7, 2015***

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Juan Nazahua-Ramirez appeals the 15-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The Honorable Howard D. McKibben, Senior United States District
Judge for the District of Nevada, sitting by designation.
         ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Nazahua-Ramirez contends the district court procedurally erred by failing to

explain adequately its within-Guidelines sentence. We review for plain error, see

United States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), and find none.

The record, taken as a whole, reflects that the district court “considered the parties’

arguments and had a reasoned basis for exercising his own legal decisionmaking

authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

      Nazahua-Ramirez further contends that his sentence is substantively

unreasonable in light of the statutory sentencing factors and his having already

been punished for the underlying criminal conduct that resulted in the revocation.

The district court did not abuse its discretion in imposing Nazahua-Ramirez’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and

the totality of the circumstances, including the need to deter Nazahua-Ramirez

from illegally returning to the United States.

      AFFIRMED.




                                           2                                   14-10327